


110 HR 7250 IH: Arctic Climate Preservation

U.S. House of Representatives
2008-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7250
		IN THE HOUSE OF REPRESENTATIVES
		
			October 2, 2008
			Mr. Inslee (for
			 himself, Mr. Waxman,
			 Mr. Honda, and
			 Mr. Olver) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Foreign Affairs and
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the Administrator of the Environmental
		  Protection Agency to conduct a study on black carbon emissions and to reduce
		  global black carbon emissions.
	
	
		1.Short titleThis Act may be cited as the
			 Arctic Climate Preservation
			 Act.
		2.FindingsThe Congress finds the following:
			(1)Black carbon is a
			 particulate pollutant that contributes significantly to warming of the Earth’s
			 climate system by converting solar radiation to heat, which is released into
			 the atmosphere. Black carbon has a particularly detrimental impact on the
			 Arctic by reducing surface reflectivity and accelerating melting when it
			 settles on snow or ice surfaces. The atmospheric residence of black carbon is
			 less than 2 weeks, making this pollutant an important candidate for immediate
			 policy action to mitigate adverse climate effects.
			(2)Through various
			 clean air programs, the United States has reduced much of its black carbon
			 pollution, though more could be done by governments to help spur technological
			 innovation and energy technology deployment in countries where major black
			 carbon pollution still occurs through industrial activities, agriculture and
			 forestry practices, and residential cooking with high pollution fuels.
			(3)Black carbon is a
			 serious threat to public health and reductions in black carbon will produce
			 immediate public health benefits.
			(4)Black carbon is a
			 component of particulate matter regulated under the Clean Air Act, however it
			 is not explicitly regulated as a global warming agent under United States law
			 or by the United Nations Framework Convention on Climate Change or other
			 international instruments.
			(5)United States
			 foreign policies and assistance programs, as well as directions to multilateral
			 lending organizations such as the World Bank, Inter-American Development Bank,
			 and other regional development banks, possess the potential to significantly
			 reduce black carbon pollution globally.
			(6)Taking immediate
			 cost-effective and technologically feasible action to protect the Arctic,
			 especially by significantly reducing black carbon pollution, will protect an
			 ecosystem under imminent threat due to global warming.
			3.PurposesThe purposes of this Act are—
			(1)to immediately
			 identify cost-effective ways to reduce black carbon pollution, both in the
			 United States and internationally, to stem and reverse the melting of Arctic
			 Sea ice, as well as contribute to reducing the rate of global warming;
			 and
			(2)to establish the
			 United States as a leader in protecting the Arctic environment.
			4.DefinitionsAs used in this Act:
			(1)The term
			 Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)The term
			 black carbon means the strongly light absorbing component of
			 carbonaceous aerosols.
			(3)The term organic carbon
			 means the components of carbonaceous aerosols that are not strongly
			 light-absorbing.
			(4)The term
			 person means any individual, corporation, partnership, trust,
			 association, or any other private entity, or any officer, employee, agent,
			 department, or instrumentality of the Federal Government or of any State,
			 municipality, or political subdivision of a State, or of any foreign
			 government, any State, municipality, or political subdivision of a State, or
			 any other entity subject to the jurisdiction of the United States.
			5.Black carbon
			 abatement study
			(a)StudyThe Administrator shall conduct a study of
			 black carbon and organic carbon emissions in consultation with the
			 Administrator of the National Oceanic and Atmospheric Administration, the
			 Administrator of the National Aeronautics and Space Administration, the
			 Administrator of the United States Agency for International Development, the
			 Chief of the United States Forest Service, the Secretary of the Interior, and
			 other agencies, as appropriate. The study shall include each of the
			 following:
				(1)A
			 summary of the research that has been conducted that identifies—
					(A)an inventory of
			 the major sources of black carbon and organic carbon emissions in the United
			 States and throughout the world, including an estimate of the quantity of
			 current and projected future emissions, and the net climate effects of the
			 emissions from those sources;
					(B)effective and cost-effective control
			 technologies, operations, or strategies for additional domestic and
			 international black carbon reductions, including the lifecycle climate impacts
			 of installation or implementation of emission control technologies, operations,
			 or strategies, such as diesel particulate filters on existing on-road and
			 off-road engines, and including consideration of emissions from residential
			 cookstoves, forest burning, and other agriculture-based burning;
					(C)potential metrics quantifying the net
			 radiative forcing, warming, or other climatic effects of black carbon and
			 organic carbon emissions, which might be used to compare the climate benefits
			 of different mitigation strategies; and
					(D)the health
			 benefits associated with additional controls for black carbon emissions.
					(2)Recommendations of
			 the Administrator regarding—
					(A)areas of focus for
			 additional research for technologies, operations, and strategies with the
			 highest potential to reduce emissions of black carbon; and
					(B)actions the
			 Federal Government could carry out to encourage or require black carbon
			 emission reductions that may be additional to those identified under section
			 6.
					(b)ReportNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 shall submit to Congress a report describing the results of the study.
			6.Black carbon
			 reductions in the United States
			(a)RegulationsBy
			 270 days after the date of the enactment of this Act, the Administrator shall
			 propose regulations under the existing authorities of the Clean Air Act to
			 reduce emissions of black carbon. The Administrator shall promulgate final
			 regulations under those authorities within 635 days after the date of the
			 enactment of this Act. In developing such regulations, the Administrator shall
			 take into account the full range of health and environmental harms of black
			 carbon emissions, including the effects on global warming and the
			 Arctic.
			(b)Clean Air Act
			 provisionsThe obligations of the Administrator under subsection
			 (a) shall be considered a nondiscretionary duty for purposes of sections 304 of
			 the Clean Air Act.
			7.United States
			 foreign aid and assistance
			(a)ReportWithin
			 9 months after enactment of this Act, the Secretary of State, in coordination
			 with other appropriate Federal agencies such as the Agency for International
			 Development, the Secretary of the Treasury, and the Administrator, shall issue
			 a report to Congress on the amount, type, and direction of all present and
			 potential United States financial and related assistance to foreign nations
			 that will reduce, mitigate, and otherwise abate black carbon pollution.
			(b)Other
			 opportunitiesThe report required under subsection (a) shall also
			 identify opportunities for foreign assistance and direction in order to—
				(1)promote sustainable solutions to bring
			 clean, efficient, and affordable stoves to residents of developing countries
			 that are reliant on upon solid fuels such as wood, dung, charcoal, coal, or
			 crop residues for home cooking and heating, so as to help reduce public health
			 and environmentally harmful impacts of black carbon pollution;
				(2)make technological
			 improvements to diesel engines and provide greater access to fuels that emit
			 less or no black carbon;
				(3)reduce unnecessary
			 agricultural or other biomass burning where feasible alternatives exist;
				(4)reduce unnecessary
			 fossil fuel burning that produces black carbon where feasible alternatives
			 exist; or
				(5)reduce other
			 sources of black carbon pollution.
				8.International
			 negotiations
			(a)PolicyIt
			 is the policy of the United States—
				(1)to engage in the
			 processes of the United Nations Framework Convention on Climate Change and the
			 Convention on Long Range Transboundary Air Pollution to explore the potential
			 to accelerate reductions in black carbon emissions, and to improve our
			 understanding of the climatic effects of black carbon, as well as the
			 mitigation potential in different sectors and regions around the world;
				(2)to work with
			 affected and interested nations and the Arctic Council on an agreement to
			 protect the Arctic environment, consistent with the principles of the
			 Convention on the Conservation of Antarctic Marine Living Resources;
				(3)to further the
			 goals of the Agreement on the Conservation of Polar Bears ratified by the
			 Governments of Canada, Denmark, Norway, Russia, and the United States, to
			 explicitly take into account the threat to polar bears posed by global
			 warming;
				(4)to abide by the
			 American Declaration of the Rights and Duties of Man with regard to human
			 rights;
				(5)to work with
			 parties to the North American Free Trade Agreement and other related agreements
			 in the Americas share information and coordinate on approaches to reduce black
			 carbon pollution; and
				(6)to further reduce
			 shipping pollution through domestic means and through MARPOL.
				(b)ReportBy
			 January 1, 2010, the Secretary of State shall issue a report to the Congress on
			 the advancement of the policies and goals enunciated in this section with
			 regard to black carbon.
			9.Effect on other
			 lawNothing in this Act
			 precludes or abrogates the right of any State to adopt or enforce any standard,
			 cap, limitation, prohibition, requirement, or effort to reduce the emissions of
			 any greenhouse gas. States may elect to enact standards that are more stringent
			 than those required under this Act.
		10.AppropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this Act.
		11.SeparabilityIf any provision of this Act or the
			 application of any provision of this Act to any person or circumstance is held
			 invalid, the application of such provision to other persons or circumstances,
			 and the remainder of the Act, shall not be affected thereby.
		
